        Case 1:20-cv-03713-RA-KHP Document 34 Filed 04/16/21 Page 1 of 1

                                 HALSBAND LAW OFFICES
                                       ATTORNEYS AT LAW
                                           COURT PLAZA SOUTH
                                       21 MAIN STREET, EAST WING
                                         THIRD FLOOR, SUITE 304
                                    HACKENSACK, NEW JERSEY 07601
                                    T. 201.487.6249; F. 201.487.3176
                                   Email: david@halsbandlaw.com
                                                                                      4/16/2021
                                   On the Web: www.halsbandlaw.com

DAVID S. HALSBAND                                                                JYOTI M. HALSBAND
ADMITTED TO NJ, NY & MA BARS                                                     ADMITTED TO NJ & NY BARS




April 8, 2021

Via ECF

Honorable Katharine Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     Cuahua and Cuahua v. Living Thai Corp. et al.
        Civil Action No. 20-cv-03713

Dear Judge Parker:

We represent the Defendants. Pursuant to the Order dated March 8, 2021, the parties submit
this joint status letter. The parties are planning on depositions of the Defendants for May 18,
2021 and are considering dates for Plaintiffs’ depositions. The parties are thus on track to
complete discovery by the deadline of June 1, 2021.

Respectfully,
                                     A telephonic case management conference is hereby scheduled to
                                     take place in this case on June 3, 2021 at 11:30 a.m. Counsel are
s/David S. Halsband
                                     directed to call the Court's conference line at the scheduled time.
David S. Halsband
                                     Please dial (866) 434-5269, access code: 4858267.



cc:     Clifford Tucker, Esq.
        Counsel for Plaintiffs


                                        Date: April 16, 2021
